Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 TIAA REAL ESTATE ACCOUNT FREQUENTLY ASKED QUESTIONS A. INVESTMENT OBJECTIVE AND STRATEGY/ACCOUNT COMPOSITION A1. What is the objective of the TIAA Real Estate Account? A2. What is the investment strategy of the TIAA Real Estate Account? A3. What can the TIAA Real Estate Account invest in? A4. Are investments in the TIAA Real Estate Account leveraged? A5. Are the Real Estate Accounts investments wholly-owned or are there joint-venture partnerships? A6. Is the Real Estate Account invested in any international properties? A7. What is the Real Estate Accounts target asset allocation across property types and regions? A8. How is risk managed by the Real Estate Account? B. ACCOUNT MANAGEMENT AND PROCESS B1. How is the Real Estate Account managed? B2. How is the real estate research function organized? B3. How are properties selected for the Account? B4. How are properties allocated between the various real estate portfolios managed by TIAA -CREF? B5. Who manages the properties owned by the Real Estate Account? B6. Why is the expense ratio for the Real Estate Account so high compared to other TIAA -CREF products? B7. How does the Real Estate Account guarantee liquidity? B8. What is the Real Estate Accounts policy on holding cash? B9. Are the properties in the Real Estate Account insured for losses due to natural disasters, terrorism or vandalism? B10. How is risk managed by the Real Estate Account? TIAA REAL ESTATE ACCOUNT FREQUENTLY ASKED QUESTIONS C. ACCOUNT AND PROPERTY VALUATION C1. How are properties in the Real Estate Account valued? C2. How are daily unit values derived for the Real Estate Account when real estate transactions dont occur every day? D. PARTICIPANT TRANSACTIONS D1. How often can I transfer/sell units out of the Real Estate Account? D2. Why are transfers out of the Real Estate Account limited? D3. How does the Real Estate Account guarantee liquidity? E. ACCOUNT INVESTMENT RISKS E1. What are the Real Estate Accounts investment risks? E2. Are the properties in the Real Estate Account insured for losses due to natural disasters, terrorism or vandalism? E3. How is risk managed by the Real Estate Account? F. PERFORMANCE: RISK AND RETURN INDICATORS F1. What are the Internal Rates of Returns (IRR) for the Real Estate Account? F2. What are the historical total returns of the Real Estate Account? F3. Is the Real Estate Account included in a GIPS (Global Investment Performance Standards, formerly AIMR  Association for Investment Management and Research) compliant performance presentation? F4. How does the TIAA Real Estate Accounts performance compare to its benchmark? F5. Is there a direct real estate peer group or Morningstar category for the TIAA Real Estate Account? F6. What is the Real Estate Accounts beta? F7. What is the Real Estate Accounts volatility and how does it compare to that of other asset classes? F8. What is the TIAA Real Estate Accounts risk-adjusted return ratio, and how does it compare to that of other asset classes? F9. Is the TIAA Real Estate Account a good diversifier? G. MISCELLANEOUS G1. Is there a difference between investing in the TIAA Real Estate Account and a REIT (Real Estate Investment Trust) fund? G2. Why is the expense ratio for the Real Estate Account so high compared to other TIAA-CREF products? G3. Where can I get more detailed information about the Real Estate Account? 2 FREQUENTLY ASKED QUESTIONS TIAA REAL ESTATE ACCOUNT FREQUENTLY ASKED QUESTIONS A. INVESTMENT OBJECTIVE AND STRATEGY/ACCOUNT COMPOSITION A1. WHAT IS THE OBJECTIVE OF THE TIAA REAL ESTATE ACCOUNT? The Real Estate Account seeks favorable long-term returns primarily through rental income and appreciation of real estate investments. The Account also will invest in publicly traded securities and other investments that are easily converted to cash to purchase or improve properties, cover other expenses or make redemptions A2. WHAT IS THE INVESTMENT STRATEGY OF THE TIAA REAL ESTATE ACCOUNT? The Real Estate Account seeks to invest between 75% and 85% of its assets directly in real estate or real estate-related securities. The Accounts principal strategy is to purchase direct ownership interests in income-producing real estate, such as office, industrial, retail and multi-family residential properties. The Account can also invest in other real estate or real estate-related investments, through joint ventures, real estate partnerships or real estate investment trusts (REITs). A3. WHAT CAN THE TIAA REAL ESTATE ACCOUNT INVEST IN? The Real Estate Account can invest in, but is not limited to investing in, the following: Real estate-related assets: ¡ Direct or joint venture ownership of commercial properties throughout the United States and internationally  the Account does not invest directly in single-family residential real estate ¡ Commercial mortgages ¡ Real Estate Investment Trust (REIT) common stocks, preferred stocks or debt ¡ Mortgage-backed securities (including commercial mortgage-backed securities) ¡ Real estate funds Non-real-estate-related assets: ¡ High-quality commercial paper ¡ Government agency bonds Please see the TIAA Real Estate Account Quarterly Form 10-Q for the latest portfolio composition. A4. ARE INVESTMENTS IN THE TIAA REAL ESTATE ACCOUNT LEVERAGED? The Real Estate Account may hold leverage within certain limitations. Leverage is limited to 30% of the Accounts total net assets. On any individual property, leverage is limited to 70% of the value of the property at the time debt is placed. Within these parameters, the Account may also establish and draw upon a line of credit in order to meet short-term cash needs. BACK TO TOP 3 FREQUENTLY ASKED QUESTIONS TIAA REAL ESTATE ACCOUNT FREQUENTLY ASKED QUESTIONS A5. ARE THE REAL ESTATE ACCOUNTS INVESTMENTS WHOLLY-OWNED OR ARE THERE JOINT-VENTURE PARTNERSHIPS? While the majority of the Real Estate Accounts investments are wholly-owned, it does hold property with co-ownership through a variety of joint ventures, the most common of which are general or limited partnerships. A6. IS THE REAL ESTATE ACCOUNT INVESTED IN ANY INTERNATIONAL PROPERTIES? As of June 30, 2008, the Real Estate Account held two investments outside of the United States: an office property in London and a retail property in Paris. A7. WHAT IS THE REAL ESTATE ACCOUNTS TARGET ASSET ALLOCATION ACROSS PROPERTY TYPES AND REGIONS? The Real Estate Account seeks to invest between 75% and 85% of its assets directly in real estate or real estate-related investments. These percentages will vary from time to time depending on market conditions and the availability of high quality real estate. The Account seeks to diversify its investments by property type and geographic location; however, this diversification is dependent upon market conditions, the availability of the product type and cash available to invest. The current portfolio diversification can be found in the TIAA Real Estate Account Quarterly Form 10-Q . A8. HOW IS RISK MANAGED BY THE REAL ESTATE ACCOUNT? The objective of the Real Estate Account is to maximize total return while maintaining an acceptable level of risk. That level of risk is managed through geographic and property-type asset diversification, extensive analysis of tenants credit and appropriate diversification of future lease expirations. Investments are primarily made in core assets that are generally stable. In addition, hold and sell analyses are performed on a regular basis to determine the optimal time to sell assets. B. ACCOUNT MANAGEMENT AND PROCESS B1. HOW IS THE REAL ESTATE ACCOUNT MANAGED? The Real Estate Accounts management team is a part of the Global Real Estate group at TIAA-CREF Asset Management. Within the Global Real Estate group, approximately 75 associates managed approximately $24billion in direct real estate and real estate-related funds as of June 30, 2008. The Account is directed by the portfolio management team. The portfolio managers oversee the activities of acquisition, asset management and professionals who manage the direct real estate, Real Estate Investment Trusts (REITs), other real estate-related investments and the short-term holdings of the Account. For more information on the Accounts portfolio management team, please see the TIAA Real Estate Accounts Prospectus  Appendix A, under the Portfolio Management Team section. BACK TO TOP 4 FREQUENTLY ASKED QUESTIONS TIAA REAL ESTATE ACCOUNT FREQUENTLY ASKED QUESTIONS B2. HOW IS THE REAL ESTATE RESEARCH FUNCTION ORGANIZED? The TIAA Global Real Estate group, including the Real Estate Account, is supported by a dedicated team of research professionals, including Ph.D. economists. Through a combination of internal analysis and a wide array of external data and resources, the research team provides an in-depth evaluation of real estate markets, capital markets, local demographics and the underlying macroeconomic forces that affect real estate market conditions. B3. HOW ARE PROPERTIES SELECTED FOR THE REAL ESTATE ACCOUNT? An annual business plan is prepared that provides an overall strategy for the Real Estate Account. As part of this plan, certain geographic markets are targeted based on extensive research. In addition to geographic diversification, property-type diversification is also a factor in the selection of properties. This is driven by market conditions as well as how the property type and location complement the Accounts existing assets. The strategy is implemented by senior management and a team of acquisition professionals. B4. HOW ARE PROPERTIES ALLOCATED BETWEEN THE VARIOUS REAL ESTATE PORTFOLIOS MANAGED BY TIAA-CREF? All TIAA-CREF real estate portfolios actively purchase real estate investments. However, the accounts are managed with different investment strategies, helping to minimize situations in which they compete for the same transactions. When the portfolios do have interest in acquiring the same property or properties, a TIAA Allocation Committee comprised of portfolio managers and senior management ensures the appropriate allocation between accounts. This is accomplished by considering several factors, such as the effect of the purchase on the diversification of each accounts portfolio, the investment strategy fit for a particular account and other relevant legal or investment policy factors. If unanimity on allocation is not achieved, a strict rotation system will be used whereby the interested account highest on the list will be allocated the investment, and then such account will fall to the bottom of the list thereafter. For more information, please see the TIAA Real Estate Account Prospectus , under the section Establishing and Managing the Account  The Role of TIAA. B5. WHO MANAGES THE PROPERTIES OWNED BY THE REAL ESTATE ACCOUNT? The Real Estate Account typically hires nationally or regionally recognized commercial real estate property management firms, which have local companies or offices to perform the onsite daily management of the properties. BACK TO TOP 5 FREQUENTLY ASKED QUESTIONS TIAA REAL ESTATE ACCOUNT FREQUENTLY ASKED QUESTIONS B6. WHY IS THE EXPENSE RATIO FOR THE REAL ESTATE ACCOUNT SO HIGH COMPARED WITH THOSE OF OTHER TIAA-CREF PRODUCTS? The Real Estate Accounts expense ratio is high in relation to those of other TIAA-CREF retirement products for several reasons. The Real Estate Account incurs expenses that do not affect other TIAA-CREF products, including independent fiduciary fees, appraisal fees, the liquidity guarantee premium and in-house asset management fees. However, it should be noted that when compared to the fees charged by competing variable annuities and open-end mutual fund products across all Morningstar categories, the Real Estate Accounts expense ratio is low.* * The current total estimated annual expense deduction from the Accounts net assets is 0.840%. For more information, please see the TIAA Real Estate Account Prospectus , under the Expense Deductions section. B7. HOW DOES THE REAL ESTATE ACCOUNT GUARANTEE LIQUIDITY? The Real Estate Account has historically held between 15% and 25% of its assets in liquid securities  i.e., real estate investment trusts (REITs), commercial mortgage-backed securities, commercial paper, government agency bonds and cash. These liquid assets, together with cash flow from operating activities and participant transactions, are available to purchase additional suitable real estate and to meet the Accounts expense needs and participant redemption requests (i.e., transfer and/or withdrawal requests). In addition, the Real Estate Account may borrow up to 30% of the Accounts total net asset value (subject to the leverage limitations as explained in REA FAQ # A4 ). In the unlikely event that this level of liquidity is not sufficient, the TIAA General Account will purchase liquidity units in accordance with its liquidity guarantee. The cost of this guarantee is embedded in the expense charge of the Real Estate Account. For more information, please see the TIAA Real Estate Account Prospectus under the section regarding the liquidity guarantee. B8. WHAT IS THE REAL ESTATE ACCOUNTS POLICY ON HOLDING CASH? Cash is held in the form of liquid securities that are easily converted to cash. Please see the REA FAQ # B7 above for additional information. B9. ARE THE PROPERTIES IN THE REAL ESTATE ACCOUNT INSURED FOR LOSSES DUE TO NATURAL DISASTERS, TERRORISM OR VANDALISM? The Real Estate Accounts managers attempt to obtain comprehensive insurance on every building owned by the portfolio.
